United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Diego, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1150 &
19-1109
Issued: March 1, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL IN DOCKET NO. 20-1150
AND DISMISSING PETITION FOR RECONSIDERATION
IN DOCKET NO. 19-1109
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On April 30, 2020 appellant sought appeal from a purported April 17, 2020 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-1150.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse OWCP decisions issued under the Federal Employees’ Compensation Act.1
This jurisdiction encompasses any final decision issued by OWCP within 180 days of the date
appellant filed his appeal.2 As of the filing of the current appeal, the most recent OWCP decision
was dated February 15, 2019. However, by a January 2, 2020 decision in Docket No. 19-1109,
the Board set aside OWCP’s February 15, 2019 decision, finding that OWCP should further

1

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(e).

2
20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”

develop the medical evidence pertaining to appellant’s schedule award claim.3 As there is no final
adverse decision issued by OWCP within 180 days of the filing of this appeal over which the Board
may properly exercise jurisdiction, the Board concludes that the appeal docketed as No. 20-1150
must be dismissed.
To the extent that appellant’s appeal may be construed as a timely petition for
reconsideration of the Board’s decision in Docket No. 19-1109, the Board notes that its decision
became final upon the expiration of 30 days from the date of issuance.4 As appellant did not file
his disagreement with the Board’s decision until April 30, 2020, this submission may not be
deemed as a timely petition for reconsideration as it was filed in excess of 30 days from the date
of issuance.5 Thus, the petition for reconsideration of the Board decision must be dismissed as
untimely filed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1150 is dismissed.
IT IS FURTHER ORDERED THAT the petition for reconsideration in Docket No.
19-1109 is dismissed as untimely filed.
Issued: March 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

Docket No. 19-1109 (issued January 2, 2020).

4

20 C.F.R. § 501.6(d).

5

See id. at § 501.7(a).

2

